Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF DENDREON CORPORATION (A DELAWARE CORPORATION) December 3, 2008 Table Of Contents Page ARTICLE I Offices 1 Section 1. Registered Office 1 Section 2. Other Offices 1 ARTICLE II Corporate Seal 1 Section 3. Corporate Seal 1 ARTICLE III Stockholders’ Meetings 1 Section 4. Place Of Meetings 1 Section 5. Annual Meetings 1 Section 6. Notice of Meetings 2 Section 7. Quorum; Voting Requirements 3 Section 8. Adjournment And Notice Of Adjourned Meetings 3 Section 9. Voting Rights 4 Section 10. Joint Owners Of Stock 4 Section 11. List Of Stockholders 4 Section 12. Organization 4 Section 13. Notice of Stockholder Proposals 5 Section 14. Procedure for Nominations by Stockholders 7 ARTICLE IV Directors 10 Section 15. Number And Term Of Office 10 Section 16. Powers 10 Section 17. Classes of Directors 10 Section 18. Vacancies 11 Section 19. Resignation 11 Section 20. Meetings 11 Section 21. Quorum And Voting 12 Section 22. Action Without Meeting 13 Section 23. Fees And Compensation 13 Section 24. Committees 13 Section 25. Organization 14 ARTICLE V Officers 15 Section 26. Officers Designated 15 Section 27. Tenure And Duties Of Officers 15 Section 28. Delegation Of Authority 16 Section 29. Resignations 16 Section 30. Removal 16 ARTICLE VI Execution Of Corporate Instruments And Voting Of Securities Owned By The Corporation 17 Section 31. Execution Of Corporate Instruments 17 i Section 32. Voting Of Securities Owned By The Corporation 17 ARTICLE VII Shares Of Stock 17 Section 33. Form And Execution Of Certificates 17 Section 34. Lost Certificates 18 Section 35. Transfers 18 Section 36. Fixing Record Dates 18 Section 37. Registered Stockholders 19 ARTICLE VIII Other Securities Of The Corporation 19 Section 38. Execution Of Other Securities 19 ARTICLE IX Dividends 20 Section 39. Declaration Of Dividends 20 Section 40. Dividend Reserve 20 ARTICLE X Fiscal Year 20 Section 41. Fiscal Year 20 ARTICLE XI Indemnification. 20 Section 42. Indemnification Of Directors, Officers, Employees And Other Agents 20 ARTICLE XII Notices 23 Section 43. Notices 23 ARTICLE XIII Amendments 25 Section 44. Amendments 25 ARTICLE XIV Loans To Officers 25 Section 45. Loans To Officers 25 ii AMENDED AND RESTATED BYLAWS OF DENDREON CORPORATION (A DELAWARE CORPORATION) ARTICLE I OFFICES Section 1.Registered Office.The registered office of the corporation in the State of Delaware shall be in the City of Wilmington, County of New Castle. Section 2.Other Offices.The corporation shall also have and maintain an office or principal place of business at such place as may be fixed by the Board of Directors, and may also have offices at such other places, both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE II CORPORATE SEAL Section 3.Corporate Seal.The corporate seal shall consist of a die bearing the name of the corporation and the inscription, “Corporate Seal-Delaware.” Said seal may be used by causing it or a facsimile thereof to be impressed or affixed or reproduced or otherwise. ARTICLE
